Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 and 15-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Regarding claim 11, 22, and 23, the limitation “the end guiding section” lacks antecedent basis in the claims.
	Regarding claims 11, 22 , and 23, the limitations “a conical tip”, “the rounded tip” , and “a rounded tip” are indefinite. It is unclear if the tips are the same or not. For examination purposes the tips are construed to be the same.
	Regarding claims 11, 22, and 23, the limitation “adjacent pairs of sharp cutting sections” is indefinite. It is unclear if the adjacent pairs of sharp cutting sections are the previously recited plurality of sharp cutting sections or not. For examination purposes, they are construed to be the same.
	Regarding claims 11, 22, and 23, the limitation “which merge with one another at a point”. It is unclear if the sharp cutting sections merge at a leading end. As set forth in the figures it appears they merge at a point opposite the leading end.

The term "substantially" in claim 13 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
	Regarding claim 17, the limitation “the tip of the guiding section” is indefinite. it is unclear if it is referring to the previously claimed “rounded” or “conical” tip.
	Regarding claim 19, the claim as a whole is unclear. As applicant has claimed a plurality of cutting edges above it is unclear if applicant is further limiting the same cutting edges or not. For examination purposes the plurality of cutting edges is construed to be the same as claim 16.
	Regarding claims 20-21, the claims as a whole are indefinite. As claim 11 claims “a plurality of cutting edges” it is unclear if each of the plurality comprises three/four cutting edges or not and how that relates to the cross-section.
	Regarding claim 23, the limitation “the working section having a dual function for both guiding the instrument, via a guiding section during movement” is indefinite. It is unclear as it does not seem like the working section is for guiding as claimed. Claims 1 and 22 appear to state that both sections are for cutting and guiding. For examination purposes it is construed both sections are for cutting and guiding. It is noted that the applicant has claimed the working zone 11 terminates in the end zone 11, but includes the guiding section 13. It is unclear how it can terminate as claimed, but still include the guiding section 13. The applicant should amend all the independent claims to clarify what sections are for guiding and what sections are for working and cutting.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of claim 19 are incorporated into amended claim 11/16.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        
/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        3/1/2021